         Case 2:18-cv-03535-JDW Document 34 Filed 07/15/19 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA




 RICHARD C. HUNTSMAN,
           Plaintiff,                                  CIVIL ACTION
                                                       NO. 18-3535
        v.

 CONVERGENT OUTSOURCING, INC.,
         Defendant.




                                           ORDER
       AND NOW, this 15th day of July, 2019, the Court having been advised that the above-

captioned matter has settled, it is ORDERED that the case is DISMISSED WITH PREJUDICE

pursuant to Local Rule of Civil Procedure 41.1(b).



                                                     BY THE COURT:

                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
